*152The opinion of the court was delivered
Per Curiam.
This is an appeal from an order denying a motion to vacate a judgment of conviction entered on a plea of non vult and to substitute a plea of not guilty.
The indictment was for murder. On August 14, 1951 defendant pled not guilty. On September 7, 1951 he retracted that plea and offered a plea of non vult which was accepted. A week later he was sentenced to life imprisonment.
Defendant now claims he did not enter the plea voluntarily and with an understanding of the nature of the charge and that the trial court failed to make adequate inquiry into defendant’s understanding of the plea. The issue turns upon defendant’s present assertion that his knowledge of the English tongue as of 1951 was so meagre that he could not communicate with counsel or understand the questions put to him in open court. The testimony, however, strongly shows that defendant’s understanding of the English language was ample, that he fully comprehended what transpired, and entered the plea of non vult voluntarily and with an appreciation of its consequences.
The order is accordingly affirmed.
For affirmance — Chief Justice Weintraub, and Justices Jacobs, Erancis, Proctor, Hall, Schettifo and Hahemak — 7.
For reversal — -Hone.